Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered December 15, 1993, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that reversal is war*596ranted because the People failed to provide him with notice pursuant to Penal Law § 450.10 that the stolen property in question would be returned to the complainant prior to trial, since the record demonstrates that the defendant suffered no prejudice as a result thereof (see, Penal Law § 450.10 [10]; People v Kelly, 62 NY2d 516; People v McDonald, 199 AD2d 539; People v Dent, 183 AD2d 723; People v Nieves, 133 AD2d 234).
The defendant’s remaining contentions are either improperly raised on appeal or without merit. Sullivan, J. P., O’Brien, Altman and Goldstein, JJ., concur.